NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The applicants amended the claims and filed new claim 9. Claims 1-9 have been examined. The amended claims recite at least:
A substrate processing apparatus for processing a substrate, comprising: 
a chamber cover which has a lower opening and forms a cover internal space having a size in a radial direction larger than that of said lower opening;
a chamber body which forms a body internal space and has an upper opening facing said lower opening in a vertical direction, said chamber body together with said chamber cover forming a chamber with said upper opening covered by said chamber cover; 
a substrate holding part for holding a substrate in a horizontal state inside said chamber; 
a discharge part disposed in said cover internal space, for discharging a processing liquid toward an upper surface of said substrate; 
a discharge-part moving mechanism for disposing said discharge part selectively at a discharge position above said lower opening or at a waiting position separated from said lower opening in said radial direction in said cover internal space; 

a gas supply part for supplying a gas into said cover internal space; 
a gas exhaust part for exhausting a gas from said cover internal space; and 
a control part for controlling said discharge-part moving mechanism to dispose said discharge part at said discharge position when the processing liquid is supplied from said discharge part onto said substrate and to dispose said discharge part at said waiting position when said discharge part is dried while no processing liquid is supplied from said discharge part onto said substrate, 
wherein said chamber cover further comprises a cover body having a shape like a cup turned upside down, and a cover bottom having an annular shape, which extends from a lower end portion of said cover body inwardly in said radial direction and is provided with said lower opening at a center portion thereof, and wherein 
the processing liquid spattering from said substrate is received by an upper surface of said cover bottom when said substrate is dried, and 
said discharge part disposed at said waiting position faces said upper surface of said cover bottom.
US 9,698,031 and 8,109,282 are cited to show the state of the art with respect to processing apparatuses with chamber covers and cover plates. The 
However, the prior art taken alone or in combination fails to teach or fairly suggest the apparatus comprising all the parts recited by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711